PER CURIAM.
We affirm the trial court’s decision denying Butler’s rule 3.850 motion as successive. See Fla. R.Crim. P. 3.850(f). We also affirm the trial court’s bar against Butler filing future pleadings which raise issues that were or should have been raised on appeal or in prior post-conviction proceedings. See Johnson v. State, 742 So.2d 323 (Fla. 4th DCA 1999); Prince v. *721State, 719 So.2d 346 (Fla. 4th DCA), rev. denied, 732 So.2d 328 (Fla.1999). However, based on the record before this court, we find that the trial court went too far in barring Butler from filing any more pro se pleadings whatsoever in his case.
Affirmed in part; reversed in part.
WARNER, C.J., STONE and STEVENSON, JJ., concur.